Title: To Thomas Jefferson from John Peter Gabriel Muhlenberg, 25 May 1805
From: Muhlenberg, John Peter Gabriel
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia May 25th 1805
                  
                  Enclos’d I have the Honor to transmit a Letter I have just recievd from Mr. Appelton, the American Consul at Leghorn, who has consignd to my care for the President, one box Vine Cuttings & four small ones, containing Strawberry Plants—Capt. Williams, to whose care They were committed by the Consul, informs that altho’ he strictly follow’d his instructions, and did every thing he could to preserve them, but is afraid the strawberry Plants are beyond recovery—As there are still some hopes of preserving them—I have this day Shipped them for Richmond, addressed to the care of Messrs. Gibson, & Jefferson. 
                  with perfect Respect I have the Honor to be The Presidents Obedt Servt
                  
                     P Muhlenberg 
                     
                  
               